Citation Nr: 0927105	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-23 728	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the May 8, 
2007 Board decision which granted an effective date of 
February 4, 1998 for the grant of service connection for 
posttraumatic stress disorder.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




FINDINGS OF FACT

1.  The Veteran served on active duty from September 1966 to 
September 1968.

2.  By a May 8, 2007 decision, the Board granted an 
effective date of February 4, 1998, but denied an effective 
date prior to February 4, 1998, for service-connected 
posttraumatic stress disorder (PTSD).

3.  In June 2007, the Veteran filed the present motion for 
revision of the May 8, 2007 Board decision on the basis of 
clear and unmistakable error (CUE), alleging that the Board 
committed CUE by failing to issue an effective date in May 
1993 for service-connected PTSD.

4.  In January 2008, the Veteran appealed the Board's May 8, 
2007 decision denying an effective date prior to February 4, 
1998 to the Court of Appeals for Veterans Claims.  

5.  In July 2009, the Court of Appeals for Veterans Claims 
issued an Order which granted a Joint Motion for Partial 
Remand and remanded the Veteran's appeal of the May 8, 2007 
Board decision.


CONCLUSION OF LAW

The motion to revise the May 8, 2007 Board decision on the 
basis of CUE must be dismissed because the May 8, 2007 Board 
decision is not final.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that the Board committed CUE in its May 
8, 2007 decision by failing to assign an effective date in 
May 1993 for the grant of service connection for PTSD, and 
contends that revision of the May 8, 2007 Board decision is 
warranted based on CUE.  

A final Board decision may be revised or reversed on the 
grounds of CUE.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.  
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a) (2008).  A three-pronged test is used to determine 
whether CUE was present:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

The Board's May 8, 2007 decision granted an effective date of 
February 4, 1998, but denied an effective date prior to 
February 4, 1998, for the Veteran's service-connected PTSD.  
The Veteran appealed the Board's May 8, 2007 decision to the 
Court of Appeals for Veterans Claims (Court), alleging that 
he is entitled to an effective date prior to February 4, 1998 
for the grant of service connection for PTSD.  In July 2009, 
the Court issued an Order which granted a Motion for Partial 
Remand with regard to this issue, and the issue of 
entitlement to an effective date prior to February 4, 1998 is 
again before the Board after Court remand.  

Because the issue decided by the May 8, 2007 Board decision 
was appealed to the Court and is currently pending before the 
Board after Court remand, the May 8, 2007 Board decision is 
not final.  Accordingly, the Veteran's motion for revision on 
the basis of CUE must be dismissed.  38 C.F.R. § 20.1400 
(2008).




ORDER

The motion for revision on the basis of CUE in the Board's 
May 8, 2007 decision is dismissed.  



	                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



